COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


    RODERICK DESHAUN SCOTT                        '
    AKA RODERICK D. SCOTT,                                        No. 08-11-00023-CR
                                                  '
                               Appellant,                            Appeal from the
                                                  '
    v.                                                        372nd Judicial District Court
                                                  '
    THE STATE OF TEXAS,                                         of Tarrant County, Texas
                                                  '
                               Appellee.           '                (TC# 1175444D)



                                  MEMORANDUM OPINION

          Roderick Deshaun Scott (“Appellant”) appeals his conviction of the offense of engaging in

organized criminal activity, to-wit: aggravated robbery with a deadly weapon, specifically a

firearm.1 The grand jury indicted Appellant on two counts. Count I alleged theft of property by

placing the victim in fear of imminent bodily injury or death through use of a deadly weapon while

establishing, maintaining or participating in the profits of or as a member of a criminal street gang.

Count II alleged placing the victim in fear of imminent bodily injury or death through use of a

deadly weapon while committing theft of property. The indictment also included a deadly

weapon notice. Appellant waived his right to a jury trial and entered an open plea of guilty to

Count I. Based on his guilty plea, the trial court found Appellant guilty of the offense alleged in

Count I and sentenced Appellant to 20 years in prison. The court included an affirmative deadly

weapon finding in the judgment.

          Appellant’s appointed counsel has filed a brief in which he concludes that the appeal

presents no non-frivolous issues and is without merit. Appellate counsel states that he has

1
    See TEX.PENAL CODE ANN. § 71.02(a)(West Supp. 2012).
examined the record and has found no error preserved for appeal that could serve as grounds for

reversible error. The brief meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), in that it

presents a professional evaluation of the record, and demonstrates why, in effect, there are no

arguable grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). A

copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his

right to examine the appellate record and file a pro se brief. On December 1, 2011, Appellant

filed a pro se response to counsel’s motion to withdraw and supporting brief, contending that trial

counsel rendered ineffective assistance.

       An appellate court may not address the merits of issues raised in an Anders brief, or those

raised in a pro se response. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.Crim.App. 2005).

The Court may only consider: (1) whether the appeal is wholly frivolous, and issue an opinion

explaining that we have reviewed the record and found no reversible error; or (2) whether arguable

grounds for appeal exist, and if so, remand the case to the trial court so that new counsel may be

appointed to address those issues. Bledsoe, 178 S.W.3d at 826-27.

       Having carefully reviewed the record, counsel’s brief, and Appellant’s pro se response, we

agree that the appeal presents no non-frivolous issues and is without merit. Further, we find

nothing in the record that might arguably support an appeal. Accordingly, the trial court’s

judgment is affirmed.



October 3, 2012
                                             CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

                                                  2
(Do Not Publish)




                   3